Citation Nr: 0401784	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

In the veteran's January 2003 substantive appeal, he 
requested a Travel Board hearing.  The hearing was scheduled 
for September 2003.  Notice was mailed to the veteran in 
August 2003 and was not returned as undeliverable.  The 
regularity of the mail is presumed.  The veteran failed to 
appear for his scheduled hearing.  As such, his hearing 
request is deemed withdrawn. 38 C.F.R. § 20.704(d).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A preliminary review of the record reveals the matters are 
not ripe for appellate disposition.  In this regard, there is 
evidence in the record that suggests the veteran is a 
recipient of Social Security disability benefits.  However, 
it does not appear that attempts were made to obtain any 
determinations made by the Social Security Administration 
(SSA) with respect to disability compensation or any 
underlying treatment records utilized in reaching the said 
determinations, to include a transcript of testimony given by 
Dr. GJ (initials).  In the case of a claim for disability 
compensation, the duty to assist by VA shall include 
obtaining relevant records held by any Federal department or 
agency the veteran adequately identifies. 38 U.S.C.A. § 5103A 
(c)(3).  Thus, efforts should be made to obtain SSA records. 

In July 2003, the RO sent the veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter, which listed 
evidence and information necessary to support his claims.  In 
response to the letter, the veteran submitted VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  The veteran indicated that 
he sought treatment from the University Family Medicine 
Clinic in Oklahoma City, Oklahoma.  The veteran signed the 
request and provided the exact address of the private health 
care provider.  While the veteran did not list the dates of 
treatment or the conditions for which he sought treatment, 
the RO did not attempt to ascertain any additional 
information from the veteran or obtain any treatment records 
from the identified source.  

Under the provisions of 38 C.F.R. § 3.159(c)(1), VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request and if the records 
are not received, at least one-follow-up request. 38 C.F.R. 
§§ 3.159(c)(1).  Therefore, in order to comply with the duty 
to assist as outlined above, efforts should be made to obtain 
treatment records of the veteran from the University Family 
Medicine Clinic.

Finally, the Board finds that there is not enough evidence to 
make a decision in the case at bar.  The service medical 
records indicate the veteran sought treatment for back 
problems and trauma to the right knee while he was on active 
duty.  Post-service records reveal he continued to seek 
treatment for back and knee pain.  
The record contains various diagnoses; however, it is not 
clear as to whether they are related to the veteran's period 
of active duty service.  The veteran has not been afforded a 
VA examination in connection with his claims on appeal.

Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should ask the veteran to 
identify all sources of treatment or 
evaluation, VA and non-VA, for low back, 
left shoulder, and right knee 
symptomatology since service.  After 
obtaining any necessary authorization, 
the VBA AMC should obtain any medical 
records not currently on file.  
Regardless of the representative's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

Additionally, the VBA AMC should request 
the veteran to identify specific dates of 
treatment and the conditions for which 
treatment was sought, from the University 
Family Medicine Clinic.  After obtaining 
the necessary authorizations, attempts 
should be made to obtain treatment 
records of the veteran from University 
Family Medicine Clinic, 900 N.E. 10th, 
Oklahoma City, Oklahoma, 73104.  All 
responses should be clearly documented in 
the veteran's claims folder, to include 
all negative responses.

5.  The VBA AMC must request all records 
from the Social Security Administration 
pertaining to the award of disability 
compensation and any underlying treatment 
records utilized in reaching the said 
determination, to include a transcript of 
testimony provided by Dr. GJ.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103).

7.  Thereafter, the VBA AMC should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any low back, left shoulder, or right 
knee disorders which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  




The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be undertaken.

The examiner must be requested to address 
the following medical issues:

Does the veteran have any chronic 
acquired low back, left shoulder, and/or 
right knee disorders, and if so, is it at 
least as likely as not that any such 
disorder(s) is/are related to service, or 
if preexisting service was/were 
aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC must review 
the claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

9.  Thereafter, VBA AMC should 
readjudicate the claims of entitlement to 
service connection for low back, left 
shoulder, and right knee disorders.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


